DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US 2017/0304153 in view of Bonney et al. US 2005/0119604 and Nurnberg US 10,792,225.
Williamson discloses a medication compliance device/method for home use by a patient for dispensing at least one pill comprising:
(Re claim 1,13) “a power supply in communication with a control system” (‘electric components’ para 0066). “said control system in communication with a display and input device” (1000 figure 3). “said control system in communication with a remote smart device” (761, 762 figure 6). “said control system in communication with a prescription detail database” (para 0033). “said control system in communication with a remote cloud database” (‘network server’ para 0033). “said control system in communication with a pill magazine (111 figure 2), a pill singulation device (230 figure 2), a pill counter (222 figure 2), a pill transport device (223-225 figure 2,3), a pill dispenser sensor (221C figure 3), an alarm (para 0020, 0036), a medication compliance device lock (para 0019), a fingerprint reader (para 
Williamson does not disclose said control system accessible by a physician by using a password, said control system accessible by a pharmacist by using a password, a temperature sensor, a humidity sensor nor a cooling and humidity control system.
Bonney teaches discloses said control system accessible by a physician by using a password, said control system accessible by a pharmacist by using a password (para 0040-0043).
Nurnberg teaches a temperature sensor, a humidity sensor and a cooling and humidity control system (col 3 lines 34-42).
It would have been obvious to one skilled in the art to modify the system of Williamson to include that said control system accessible by a physician by using a password, said control system accessible by a pharmacist by using a password because it allows for remote programming of the dispenser and to include a temperature sensor, a humidity sensor nor a cooling and humidity control system because it helps maintain the freshness and potency of medication.

(Re claim 2, 13, 14) “said pill dispenser has a scale to weigh said at least one pill and said scale is in communication with said control! system which is in communication with said communication module which is In communication with said remote cloud database and said remote cloud database having the weight of said at least one pill contained in said prescription details database on said remote 
(Re claim 3, 15) “said pill dispenser has a scale to weigh said at least one pill and said scale is in communication with said control system which is in communication with said prescription details database on said control system and said prescription details database having the weight of said at least one pill and said control system comparing said weight of said at least one pill with the weight of said at least one pill from said prescription details database to determine if the pill dispense are the correct pill (para 0024, 0033, 0066).
(Re claim 4,16) “said pill dispenser has a camera to take a picture of at least one pill and said camera is in communication with said control system which is in communication with said communication module which is in communication with said remote cloud database and said remote cloud database having the picture of said al least one pill contained in said prescription details database on said remote cloud database and said control system comparing said picture of said at least one pill with the picture of said at least one pill from said prescription details database on said remote cloud database to determine if the pill dispense is the correct pill” (para 0024, 0033, 0066).
(Re claim 5,17) “said pill dispenser has a camera to take a picture of at least one pill and said camera is in communication with said control system which is in communication with said prescription details database on said control system and said prescription details database having the picture of said at least one pill and said control system comparing said picture of said at least one pill with the picture of said at least one pill from said prescription details database to determine if the pill dispense is the correct pill” (para 0024, 0033, 0066).
(Re claim 6) “wherein said control system in communication with a temperature sensor and said control system is in communication with said cooling and humidity control system and said alarm and 
(Re claim 7) “wherein the alarm is displayed on a remote smart device” (para 0036).
(Re claim 8) “wherein said control system in communication with a humidity sensor and said control system is in communication with said cooling and humidity control system and said alarm and said communication system displays said alarm when said humidity sensor reaches a set point entered in said prescription details database” Williamson as modified by Nurnberg discloses a plurality of alarms for safety and security reasons it would have been obvious to one skilled in the art to include alarms if medication has hit a dangerous humidity because it helps maintain the freshness and potency of medication (para 0007, 0040, 0049).
(Re claim 9) “wherein the alarm is displayed on a remote smart device” (para 0036).
(Re claim 10) “said control system in communication with a remote smart device to provide the patient with updates, information, alarms, medication status, communications with said physician and communications with said pharmacist” (para 0036).
(Re claim 11, 18) “said physician by using a password enters prescription information into said prescription details database on said control system” (para 0040-0043; Booney).
(Re claim 12, 19) “said pharmacist by using a password enters prescription information into said prescription details database on said control system” (para 0040-0043; Booney).

Conclusion
US 10,821,054, 2020/0317445, 2017/0348194, 2010/0268380 and 5,036,462.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655